DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenger et al. (US 2020/0074668 A1) hereinafter referred to as Stenger.
Regarding claim 14, Stenger discloses a method (method, Abstract) comprising: 
accessing an annotated scaled diagram of an environment, (Stenger, objects that can be identified include walls, corners doors, windows, stairs, toilets, sinks, bathtubs, showers, stove refrigerators, built-in features such as bookcases and cabinets, kitchen islands, or any other feature which could be labeled (annotated) or identified from a floorplan image, para [0008], [0057]) the annotated scaled diagram identifying locations of one or more expected objects within the environment, wherein the one or more expected objects are associated with one or more object types; (Stenger, [0057]) determining, for each object type, one or more expected objects based on the annotated scaled diagram; (Stenger, [0008] and [0057])
receiving, from a camera system, a video comprising a plurality of image frames; (Stenger, the image can be taken using any other type of camera whose pictures can be digitally stitched together to form a panoramic image, para [0047]) generating a 3-dimensional (3D) model of the environment based on the plurality of image frames; (Stenger, output of the computing system 1510 may be shown on a display, transmitted to another computing device, used in a three-dimensional rendering, para [0183])
identifying one or more objects in the 3D model (Stenger, [0057]), each of the one or more identified objects associated with a region of the 3D model that corresponds to a location within the environment; (Stenger, acquiring a floorplan image, detecting objects and their locations in the floorplan image, Abstract & para [0143])
determining, for each of the one or more identified objects, a probability of the identified object being present at the location within the environment; (Stenger, matching images with locations by acquiring a plurality of panoramic images, acquiring a floorplan image, detecting objects and their locations in the floorplan image; a probability of an object being correctly identified as the actual object, e.g. door, could be 98.0%; the object could also have a 1.0% chance of being a window and a 1.0% chance of being a corner, according to the CNN; for the purposes of this embodiment, the most likely object is used as the determined object; thus, if the object has a 98.0% probability of being a door and a 1.0% probability of being a window and a 1.0% chance of being a corner, the computer system will interpret the object as being a door, Abstract & para [0061])
determining, for each object type, a difference between the one or more expected objects and one or more identified objects associated with a probability greater than a predetermined threshold; (Stenger, the most likely object is used as the determined object; thus, if reference character 1406 has a 98.0% probability of being a door and a 2.0% probability of being a window, the computer system will interpret the object as being a door; a different threshold when determining objects; for example, if an object only had a 65% probability of being a particular object, the object may be ignored, or further analysis of the object could be performed to increase the likelihood of correctly identifying the object, para [0077]) and 
modifying an interface to present, for each object type, the difference (Stenger, objects can also be detected in each individual panoramic image; panoramic image can be cropped or otherwise edited (modified) so that a standard field of view is shown in the virtual tour instead of the wide field of view of the panoramic image; digital image allows for computer editing of the panoramic image; panoramic image can be cropped or otherwise adjusted so that a smaller and more natural field of view is shown to the user; view at specified location, para [0010], [0011], [0048], [0175], [0176]).Regarding claim 19, Stenger discloses the method of claim 14, wherein determining, for each of the one or more identified objects, a probability of the identified object being present at the location (Stenger, matching images with locations by acquiring a plurality of panoramic images, detecting objects and their locations in each of the panoramic images; if the object has a 98.0% probability of being a door and a 1.0% probability of being a window and a 1.0% chance of being a corner, the computer system will interpret the object as being a door, Abstract & para [0061], [0077]), further comprises: applying a machine learning model to the modified 3D model and the accessed floorplan (Stenger, using artificial intelligence for matching images with locations by acquiring a plurality of panoramic images, detecting objects and their locations in the floorplan image, Abstract), the machine learning model (Stenger, using a form of artificial intelligence, such as a convolutional neural network (CNN) or other image recognition and object identifying system, Abstract & para [0048]), configured to: identify an expected object associated with the same object type and the same location as the identified object (Stenger, using artificial intelligence for matching images with locations by acquiring a plurality of panoramic images, detecting objects and their locations in each of the panoramic images; if the object has a 98.0% probability of being a door and a 1.0% probability of being a window and a 1.0% chance of being a corner, the computer system will interpret the object as being a door, Abstract & para [0061]); determine an overlap between a region of the accessed floorplan including the expected object and the region of the 3D model including the identified object (Stenger, matching images with locations by acquiring a plurality of panoramic images, detecting objects and their locations in each of the panoramic images; if the object has a 98.0% probability of being a door and a 1.0% probability of being a window and a 1.0% chance of being a corner, the computer system will interpret the object as being a door, Abstract & para [0061]); and determine the probability of the identified object being present based on the overlap (matching images with locations by acquiring a plurality of panoramic images, detecting objects and their locations in each of the panoramic images; if the object has a 98.0% probability of being a door and a 1.0% probability of being a window and a 1.0% chance of being a corner, the computer system will interpret the object as being a door, Abstract & para [0061]).Regarding claim 20, the claim essentially recites the same limitations s claim 14. Therefore, the rejection of claim 14 is applied to claim 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman et al. (US 20190005719 A1) hereinafter Fleischman, in view of Stenger.Regarding claim 1, FLEISCHMAN discloses a method (FLEISCHMAN a method, para [0066]) comprising: accessing a floorplan of a portion of a building (a floor of a construction site, and performs a spatial indexing process to automatically identify the spatial locations at which each of the images were captured; access to the images of specific locations within the construction site; accesses the floorplan storage 136 to obtain the floorplan of the environment, Figs. 1, 2A, 2B, 3A-3E, 4, 5, 6A-6C, 7, Abstract & para [0022], [0069]), the floorplan identifying locations of one or more expected objects within the portion of the building (the floorplan specifies the positions (locations) of physical features in the ‘environment, such as doors, windows, walls, and stairs, para [0038]), wherein the one or more expected objects are associated with one or more object types (physical features in the environment, such as doors, windows, walls, and stairs (object types), para [0038)});
determining, for each object type, one or more expected objects of the object type in the portion of the building based on the accessed floorplan (FLEISCHMAN, an image of the floorplan and uses the image features to classify different features (e.g., walls and doors) that appear at various positions in the floorplan, para [0090]); 
receiving, from a camera system (FLEISCHMAN receives a sequence of images from an image capture (camera) system, para [0067] & claim 1), a video comprising a plurality of image frames captured as the camera system is moved through the portion of the building (FLEISCHMAN receives a sequence of images from an image capture (camera) system, the images in the sequence are captured as the image capture system is moved through an environment, e.g., a floor of a construction site, along a camera path, para [0067] & claim 1); 
generating a 3-dimensional (3D) model of the portion of the building from the plurality of image frames (FLEISCHMAN providing a 3D translation and a 3D rotation, for each of the images, para [0019]). 
FLEISCHMAN fails to disclose modifying, for each of the one or more identified objects, a region of the 3D model to include the identified object, the region corresponding to the location within the portion of the building where the identified object is disposed; determining, for each of the one or more identified objects, a probability of the identified object being present at the location within the portion of the building based on the modified 3D model and the accessed floorplan; determining, for each object type, a difference between the one or more expected objects and one or more identified objects associated with a probability greater than a predetermined threshold; and modifying an interface displayed to a user to present, for each object type, the determined difference.
Stenger discloses identifying one or more objects in the plurality of image frames (detecting objects and their locations in each of the panoramic images; detecting objects within the panoramic and floorplan images, Abstract & para [0184]), each of the one or more objects associated with an object type and a location within the portion of the building where the object is disposed (detecting objects and their locations in each of the panoramic images, acquiring a floorplan image, detecting objects and their locations in the floorplan image; detecting objects within the panoramic and floorplan images, Abstract & para [0184]); modifying, for each of the one or more identified objects, a region of the 3D mode! to include the identified object (objects can also be detected in each individual panoramic image; panoramic image can be cropped or otherwise edited (modified) so that a standard field of view is shown in the virtual tour instead of the wide field of view of the panoramic image: digital image allows for computer editing of the panoramic image; panoramic image can be cropped or otherwise adjusted so that a smaller and more natural field of view is shown to the user; view at specified location, para [0010], [0011], [0048}, [0175}, [0176]), the region corresponding to the location within the portion of the building where the identified object is disposed (detecting objects and their locations in the floorplan image; detecting objects in both of the panoramic image and the floorplan image, Abstract & para [0143]); determining, for each of the one or more identified objects (computer system will interpret the object as being a door, para [0061]), a probability of the identified object being present at the location within the portion of the building based on the modified 3D model and the accessed floorplan (the most likely object is used as the determined object; thus, if the object has a 98.0% probability of being a door and a 1.0% probability of being a window and a 1.0% chance of being a corner, the computer system will interpret the object as being a door, para [0061], [0077]); determining, for each object type, a difference between the one or more expected objects and one or more identified objects associated with a probability greater than a predetermined threshold (the most likely object is used as the determined object; thus, if reference character 1406 has a 98.0% probability of being a door and a 2.0% probability of being a window, the computer system will interpret the object as being a door; a different threshold when determining objects; for example, if an object only had a 65% probability of being a particular object, the object may be ignored, or further analysis of the object could be performed to increase the likelihood of correctly identifying the object, para [0077]); and modifying an interface displayed to a user to present (a digital image allows for computer editing of the panoramic image, para [0048]), for each object type, the determined difference (floorplan image typically drawn to scale including different items identified in the floorplan image, e.g. toilet, etc., para (0050). 
It would have been obvious to one ordinary skilled in the art before filing of the claimed invention to combine the teachings of FLEISCHMAN with the teachings of Stenger since they are both analogous in object identifying related field.
One ordinary skilled in the art before filing of the claimed invention would have been motivated to combine the teachings of FLEISCHMAN with the teachings of Stenger in order to increase the likelihood of correctly identifying the object.Regarding claim 4, FLEISCHMAN in view of Stenger discloses the method of claim 1. FLEISCHMAN fails to disclose wherein determining, for each of the one or more identified objects, a probability of the identified object being present at the location, is further based on one or more previously determined probabilities of the identified object being present at the location. 
Stenger discloses wherein determining, for each of the one or more identified objects, a probability of the identified object being present at the location (matching images with locations by acquiring a plurality of panoramic images, detecting objects and their locations in each of the panoramic images, acquiring a floorplan image, detecting objects and their locations in the floorplan image, comparing the objects and locations detect in each of the panoramic, image to the objects and locations detected in the floorplan image; if the object has a 98.0% probability of being a door and a 1.0% probability of being a window and a 1.0% chance of being a corner, the computer system will interpret the object as being a door, Abstract & para [0061], [0077]), is further based on one or more previously determined probabilities of the identified object being present at the location (Stenger, matching images with locations by acquiring a plurality of panoramic images, detecting objects and their locations in each of the panoramic images, acquiring a floorplan image, detecting objects and their locations in the floorplan image, comparing the objects and locations detect in each of the panoramic, image to the objects and locations detected in the floorplan image; if the object has a 98.0% probability of being a door and a 1.0% probability of being a window and a 1.0% chance of being a corner, the computer system will interpret the object as being a door, Abstract & para (0061], [0077)). Same rationale as claim 1Regarding claim 5, FLEISCHMAN in view of Stenger discloses the method of claim 1. FLEISCHMAN fails to disclose wherein identifying the one or more objects in the plurality of image frames, further comprises: for each image frame: applying a machine learning model to the image frame, the machine learning model configured to determine the locations and the object types associated with the objects captured in the image frame and to classify pixels in the image frame based on the determined locations and object types. 
Stenger discloses wherein identifying the one or more objects in the plurality of image frames (object identifying system; computer system will interpret the object as being a door, para [0049], [0061]), further comprises: for each image frame: applying a machine learning model to the image frame (using a form of artificial intelligence, such as a convolutional neural network (CNN) or other image recognition and object identifying system, can use the panoramic image(s) to acquire the necessary information, para [0049]), the machine learning model configured to determine the locations and the object types associated with the objects captured in the image frame (using artificial intelligence for matching images with locations and directions by acquiring a plurality of panoramic images, detecting objects and their locations in each of the panoramic images and determining a location in the floorplan image where each panoramic image was taken; CNN can also output a probability that the particular object Is actually the stated object, Abstract & para [0061]) and to classify pixels in the image frame based on the determined locations and object types (CNN can accurately detect rooms and features from a floorplan image; individual pixels in the floorplan image are given a probability of being a certain class of object, using a trained convolutional neural network; for example, a given pixel! could be a wall, door, window, empty location, etc; CNN can classify the likelihood of a pixel being a particular object, from 0% to 100%, para [0070], [0144]). Same rationale as claim 1Regarding claim 6, FLEISCHMAN in view of Stenger discloses the method of claim 5. FLEISCHMAN fails to disclose wherein the machine learning model is trained based on a training data set comprising training image frames of a training environment, the training image frames annotated with locations one or more objects captured in the training image frames and object types associated with the one or more objects. 
Stenger discloses wherein the machine learning model is trained based on a training data set comprising training image frames of a training environment (using artificial intelligence for matching images with locations by acquiring a plurality of panoramic images, detecting objects and their locations in each of the panoramic images; a CNN can be trained to recognize various classes/subclasses of objects, including the classes and subclasses of objects, Abstract & para [0007], [0059]), the training image frames annotated with locations one or more objects captured in the training image frames and object types associated with the one or more objects (using artificial intelligence for matching images with locations and detecting objects; floorplan image where objects have been detected is shown in image 1404 of FIG.10C; this image is output from the CNN and includes object labels and boxes highlighting the detected objects, which are overlaid on the input floorplan image; a trained CNN or other optical object recognition too! can be used to detect the walls and objects in the floorplan image; Abstract & para [0077], [0079)). Same rationale as claim 1.Regarding claim 7, FLEISCHMAN in view of Stenger discloses the method of claim 5. FLEISCHMAN fails to disclose wherein the machine learning model determines the locations and object types associated with the objects based on object detection and semantic segmentation. 
Stenger discloses wherein the machine learning model determines the locations and object types associated with the objects based on object detection and semantic segmentation (using artificial intelligence for matching images with locations by acquiring a plurality of panoramic images, detecting objects and their locations in each of the panoramic images, acquiring a floorplan image, detecting objects and their locations in the floorplan image; CNN can accurately detect rooms and features from a floorplan image, is by using a semantic segmentation technique, Abstract & para [0070]). Same rationale as claim 1Regarding claim 8, FLEISCHMAN in view of Stenger discloses the method of claim 5. FLEISCHMAN fails to disclose wherein modifying, for each of the one or more identified objects, a region of the 3D model, further comprises: projecting the classified pixels in the image frame to corresponding points in the 3D model. 
Stenger discloses wherein modifying, for each of the one or more identified objects, a region of the 3D model (a digital image allows for computer editing of the panoramic image; floorplan image typically drawn to scale including different items identified in the floorplan image, e.g. toilet, etc., para [0048], [0050)), further comprises: projecting the classified pixels in the image frame to corresponding points in the 3D model (matching images with locations and directions by acquiring a plurality of panoramic images, detecting objects and their locations in each of the panoramic images, acquiring a floorplan image, detecting objects and their locations in the floorplan image, comparing the objects and locations detect in each of the panoramic, image to the objects and locations detected in the floorplan image, and determining a location in the floorplan image where each panoramic image was taken; comparing different points in the image; the CNN can classify the likelihood of a pixel being a particular object; Abstract & para [0113], [0144]). Same rationale as claim 1.Regarding claim 9, FLEISCHMAN in view of Stenger discloses the method of claim 1. FLEISCHMAN fails to disclose wherein determining, for each of the one or more identified objects, a probability of the identified object being present at the location, further comprises: applying a machine learning mode! to the modified 3D model and the accessed floorplan, the machine learning model configured to: identify an expected object associated with the same object type and the same location as the identified object; determine an overlap between a region of the accessed floorplan including the expected object and the region of the 3D model including the identified object; and determine the probability of the identified object being present based on the overlap. 
Stenger discloses wherein determining, for each of the one or more identified objects, a probability of the identified object being present at the location (matching images with locations by acquiring a plurality of panoramic images, detecting objects and their locations in each of the panoramic images; if the object has a 98.0% probability of being a door and a 1.0% probability of being a window and a 1.0% chance of being a corner, the computer system will interpret the object as being a door, Abstract & para (0061), [0077]), further comprises: applying a machine learning model to the modified 3D model and the accessed floorplan (using artificial intelligence for matching images with locations by acquiring a plurality of panoramic images, detecting objects and their locations in the floorpian image, Abstract), the machine learning model (using a form of artificial intelligence, such as a convolutional neural network (CNN) or other image recognition and object identifying system, Abstract & para (0048)]), configured to: identify an expected object associated with the same object type and the same location as the identified object (using artificial intelligence for matching images with locations by acquiring a plurality of panoramic images, detecting objects and their locations in each of the panoramic images; if the object has a 98.0% probability of being a door and a 1.0% probability of being a window and a 1.0% chance of being a corner, the computer system will interpret the object as being a door, Abstract & para [0061]); determine an overlap between a region of the accessed floorplan including the expected object and the region of the 3D model including the identified object (matching images with locations by acquiring a plurality of panoramic images, detecting objects and their locations in each of the panoramic images; if the object has a 98.0% probability of being a door and a 1.0% probability of being a window and a 1.0% chance of being a corner, the computer system will interpret the object as being a door, Abstract & para [0061]); and determine the probability of the identified object being present based on the overlap (matching images with locations by acquiring a plurality of panoramic images, detecting objects and their locations in each of the panoramic images; if the object has a 98.0% probability of being a door and a 1.0% probability of being a window and a 1.0% chance of being a corner, the computer system will interpret the object as being a door, Abstract & para [0061)). Same rationale as claim 1.Regarding claim 10, FLEISCHMAN in view of Stenger discloses the method of claim 9. FLEISCHMAN fails to disclose wherein the machine learning model is trained based on a training data set comprising an annotated 3D model of a training environment and an annotated floorplan of the training environment. 
Stenger discloses wherein the machine learning model is trained based on a training data set (using artificial intelligence for matching images with locations by acquiring a plurality of panoramic images, detecting objects and their locations in each of the panoramic images; a CNN can be trained to recognize various classes/subclasses of objects, including the classes and subclasses of objects, Abstract & para [0007], [0059]) comprising an annotated 3D model of a training environment and an annotated floorplan of the training environment (using artificial intelligence for matching images with locations and detecting objects; floorplan image where objects have been detected is shown in image 1404 of FIG. 10C; this image is output from the CNN and includes object labels (annotated) and boxes highlighting the detected objects, which are overlaid on the input floorplan image; a trained CNN or other optical object recognition tool can be used to detect the walls and objects in the floorplan image; Abstract & para [0077], [0079]). Same rationale as claim 1Regarding claim 11, FLEISCHMAN in view of Stenger discloses the method of claim 9. FLEISCHMAN fails to disclose wherein the machine learning model is trained based on a training data set comprising an unannotated 3D model of a training environment, an annotated floorplan of the training environment, and one or more image frames of the training environment. 
Stenger discloses wherein the machine learning model is trained based on a training data set comprising an unannotated 3D model! of a training environment (using artificial intelligence for matching images with locations by acquiring a plurality of panoramic images, detecting objects and their locations in each of the panoramic images; a CNN can be trained to recognize various classes/subclasses of objects, including the classes and subclasses of objects; while all of the objects are detected in panoramic room image 1100, not all of the detected objects are labeled, Abstract & para [0007], [0059], [0067]), an annotated floorplan of the training environment (using artificial intelligence for matching images with locations and detecting objects; floorplan image where objects have been detected is shown in image 1404 of FIG. 10C; this image is output from the CNN and includes object labels (annotated) and boxes highlighting the detected objects, which are overlaid on the input floorplan image; a trained CNN or other optical object recognition too! can be used to detect the walls and objects in the floorplan image; Abstract & para (0077), [0079]), and one or more image frames of the training environment (using artificial intelligence for matching images with locations and detecting objects, Abstract & para [0007]). Same rationale as claim 1.Regarding claim 12, FLEISCHMAN in view of Stenger discloses the method of claim 1. FLEISCHMAN fails to disclose further comprising: comparing, for each object type, a total quantity of the one or more expected objects and a total quantity of the one or more identified objects associated with a probability greater than the predetermined threshold; and presenting, for each object type, the comparison of the total quantity of the one or more expected objects and the total quantity of the one or more identified objects associated with a probability greater than the predetermined threshold. 
Stenger discloses further comprising: comparing, for each object type, a total quantity of the one or more expected objects and a total quantity of the one or more identified objects associated with a probability greater than the predetermined threshold (matching images with locations by acquiring a plurality of panoramic images, detecting objects and their locations in each of the panoramic images; a probability of an object being correctly identified as the actual object, e.g. door, could be 98.0%. The object could also have a 1.0% chance of being a window and a 1.0% chance of being a corner, according to the CNN. For the purposes of this embodiment, the most likely object is used as the determined object. Thus, if the object has a 98.0% probability of being a door and a 1.0% probability of being a window and a 1.0% chance of being a corner, the computer system will interpret the object as being a door. However, other embodiments could use a different threshold when determining objects. For example, if an object only had a 65% probability of being a particular object, the object may be ignored, or further analysis of the object could be performed to increase the likelihood of correctly identifying the object, Abstract & para (0061]); and presenting, for each object type, the comparison of the total quantity of the one or more expected objects and the total quantity of the one or more identified objects associated with a probability greater than the predetermined threshold (a probability of an object being correctly identified as the actual object, e.g. door, could be 98.0%. The object could also have a 1.0% chance of being a window and a 1.0% chance of being a corner, according to the CNN. For the purposes of this embodiment, the most likely object is used as the determined object. Thus, if the object has a 98.0% probability of being a door and a 1.0% probability of being a window and a 1.0% chance of being a corner, the computer system will interpret the object as being a door. However, other embodiments could use a different threshold when determining objects. For example, if an object only had a 65% probability of being a particular object, the object may be ignored, or further analysis of the object could be performed to increase the likelihood of correctly identifying the object, par [0061]).Regarding claim 13, FLEISCHMAN in view of Stenger discloses the method of claim 12. FLEISCHMAN fails to disclose wherein a change in comparisons of the total quantity of the one or more expected objects and the total quantity of the one or more identified objects associated with a probability greater than the predetermined threshold is presented as a function of time. 
Stenger discloses wherein a change in comparisons of the total quantity of the one or more expected objects and the total quantity of the one or more identified objects associated with a probability greater than the predetermined threshold is presented as a function of time (a probability of an object being correctly identified as the actual object, e.g. door, could be 98.0%. The object could also have a 1.0% chance of being a window and a 1.0% chance of being a corner, according to the CNN. For the purposes of this embodiment, the most likely object is used as the determined object. Thus, if the object has a 98.0% probability of being a door and a 1.0% probability of being a window and a 1.0% chance of being a corner, the computer system will interpret the object as being a door. However, other embodiments could use a different threshold when determining objects. For example, if an object only had a 65% probability of being a particular object, the object may be ignored, or further analysis of the object could be performed to increase the likelihood of correctly identifying the object, para [0061)). Same rationale as claim 1.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenger, in view Ladha et al. (US 2018/0012125 A1) (hereinafter Ladha).

Regarding claim 15, Stenger discloses the method of claim 14. Rakuten fails to disclose wherein the environment is a building under construction, and the expected objects are objects that are expected in the building after the construction is complete.
Ladha discloses wherein the environment is a building under construction (building under construction, Fig. 19A & para [0060]), and the expected objects are objects that are expected in the building after the construction is complete (analyzing, by the computer system, by use of the convolution neural network, the building object data and the building object image data to identify the objects associated with the building and to determine physical properties of the objects associated with the building; estimated construction progress status, para [0052] &claim 1). 
It would have been obvious to one ordinary skilled in the art before filing of the claimed invention to combine the teachings of Stenger with the teachings of Ladha since they are both analogous in object identifying related field.
One ordinary skilled in the art before filing of the claimed invention would have been motivated to combine the teachings of Stenger with the teachings of Ladha in order to detecting a discrepancy beyond a predetermined threshold between a physical property of an object associated with the building and a corresponding physical property of a corresponding object associated with the physical design plans of the building.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenger, in view of Buehler (US 2017/0053171 A1).
Regarding claim 16, Rakuten discloses the method of claim 14. Rakuten fails to disclose wherein the environment is a hotel room, and the one or more expected objects are objects that are expected in the hotel room after a guest checks out of the hotel room. 
Buehler discloses wherein the environment is a room (a retail establishments, para [0033]), and the one or more expected objects are objects that are expected in the hotel room after a guest checks out of the room (data-capture devices must be placed such that they achieve the goals outlined for the system, e.g., product tracking; video images can be utilized to create a complete "timeline" tracking the passage of an object and/or person through a monitored area; relationships between location sensors and regions within the video images are determined, either explicitly or through inferential analysis of the two resulting data sets, para (0005), [0010]). 
It would have been obvious to one ordinary skilled in the art before filing of the claimed invention to combine the teachings of Stenger with the teachings of Ladha since they are both analogous in object identifying related field.
One ordinary skilled in the art before filing of the claimed invention would have been motivated to combine the teachings of Stenger with the teachings of Ladha in order to enhance data tracking.Regarding claim 17, Stenger discloses the method of claim 14. Stenger fails to disclose wherein the environment is a store, and the one or more expected objects are products in an inventory of the store. Ladha discloses wherein the environment is a store (a retail establishments, para [0033]), and the one or more expected objects are products in an inventory of the store (data-capture devices must be placed such that they achieve the goals outlined for the system, e.g., product tracking; video images can be utilized to create a complete "timeline" tracking the passage of an object and/or person through a monitored area; relationships between location sensors and regions within the video images are determined, either explicitly or through inferential analysis of the two resulting data sets, para (0005), [0010]).
It would have been obvious to one ordinary skilled in the art before filing of the claimed invention to combine the teachings of Stenger with the teachings of Ladha since they are both analogous in object identifying related field.
One ordinary skilled in the art before filing of the claimed invention would have been motivated to combine the teachings of Stenger with the teachings of Ladha in order to enhance data tracking.Claim 18 lacks an inventive step under PCT Article 33(3) as being obvious over Stenger, in view of FLEISCHMAN.

Regarding claim 18, Rakuten discloses the method of claim 14. Rakuten fails to disclose wherein the annotated scaled diagram includes dimensions of the one or more expected objects associated with at least one object type. FLEISCHMAN discloses wherein the annotated scaled diagram includes dimensions of the one or more expected objects associated with at least one object type (floorplan specifies dimensions of physical features in the environment, such as doors (objects), windows, walls, and stair (object type), para [0038)). 
It would have been obvious to one ordinary skilled in the art before filing of the claimed invention to combine the teachings of Stenger with the teachings of FLEISCHMAN since they are both analogous in object identifying related field.
One ordinary skilled in the art before filing of the claimed invention would have been motivated to combine the teachings of Stenger with the teachings of FLEISCHMAN in order to providing a floorplan to-scale, such as two-dimensional (2D) diagrammatic representation of an environment, e.g., a portion of a building or structure.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLEISCHMAN in view of Stenger, further in view of Ladha.

Regarding claim 2, FLEISCHMAN and Stenger disclose the method of claim 1. FLEISCHMAN and Stenger fail to disclose wherein the 3D model is generated based on 3D information captured by a lidar system. 
Ladha discloses wherein the 3D model is generated based on 3D information captured by a lidar system (the LIDAR system to obtain scans of all the parts of the building, and uses the video camera to obtain video images of all of the parts of the building; sensor data from the LIDAR system is used to identify the 3D locations of the various components of the building, para [0026)). 
It would have been obvious to one ordinary skilled in the art before filing of the claimed invention to combine the teachings of FLEISCHMAN and Stenger with the teachings of Ladha since they are both analogous in object identifying related field.
One ordinary skilled in the art before filing of the claimed invention would have been motivated to combine the teachings of FLEISCHMAN and Stenger with the teachings of Ladha in order to provide a LIDAR device receiving 3D coordinate data from which surface locations of various components or other objects associated with the building can be determined.

Regarding claim 3, FLEISCHMAN in view of Rakuten and further in view of Doxel discloses the method of claim 2. In addition, FLEISCHMAN discloses
wherein the floorplan is annotated with dimensions of the one or more expected objects associated with the at least one object type (the floorplan specifies the positions and dimensions of physical features in the environment, such as doors (objects), windows, walls, and stairs (object type), para [0038)). Same rationale as claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190243928 A1 a computer-implemented method for determining a function configured to determine a semantic segmentation of a 2D floor plan representing a layout of a building. The method comprises providing a dataset comprising 2D floor plans each associated to a respective semantic segmentation. The method also comprises learning the function based on the dataset. Such a method provides an improved solution for processing a 2D floor plan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/            Primary Examiner, Art Unit 2674                                                                                                                                                                                            4/9/2022